DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive.  Applicant has provided a set of arguments describing how the applicant’s “second drive device” differs from the examiner interpreted “second drive device”.  However, the claimed “second drive device” does not set forth any particular structure.  The claim only sets forth “a second drive device” followed by a functional limitation.  Examiner cannot read the structural limitations from the specification (or as set forth in the Remarks) into the claims.  The claim does not require “a second drive device for driving the door wings”, but only “a second drive device for moving the guiding device” which does not require driving by the second drive device.  Applicant concedes that “the spreading element 5...provides for moving the door leaves” which is interpreted to meet the functional limitation of “for moving the guiding device”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7, 9 and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gabl, U.S. Patent Application Publication 2017/0260789.
Gabl teaches a guide system comprising a first guide rail (7), a second guide rail (24) which extend transversely to the first guide rail, a guiding device (8) movable relative the first and second guide rails (see figs. 2a – 8a) and has at least one fitting portion for fastening to the first furniture part (see paragraph [0028]), a carrier (29) which is displaceable relative to the second guide rail and which is connected to at least one second fitting portion (paragraph [0028]) for fastening to the second furniture part, a first drive device (13) for moving the guiding device starting from the second guide rail in a direction towards the first guide at least over a region (see fig. 8a – 9a, which satisfies the function recitation) and wherein guide system includes a second drive device (5, 14a, 15a) which pushes the furniture parts into substantially coplanar position of figs. 1-2), [Claim 1].
**Examiner’s Note: Examiner notes that the above claim contains the claim language “for guiding the furniture parts”, “for guiding the furniture parts“, “for moving the guiding device” and “for moving the…to each other”, and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim because the prior art need only be capable of meeting the claimed limitations.  See MPEP 2114 [R-1].
Regarding Claim 2, see entrainment member 13/5 which include the springs as force storage members and note that after the entrainment member joins the carrier it can drive the carrier transversely to the first guide rail.
**Examiner's Note: Examiner notes that the above claim contains the claim language “configured to be pressurized by a force storage member” and “configured to be driven…the first guide rail”, which does not constitute a recitation of positively claimed structural elements, 
	
Regarding Claim 4, see roller 14 which is pivotally mounted and pressured to roll along the control curve 13.
Regarding Claim 5, see below.

    PNG
    media_image1.png
    347
    618
    media_image1.png
    Greyscale

Regarding Claim 7, the hinges disclosed in paragraph [0028] as connecting elements 1 and 2 appear to meet the limitations of these claims.
Regarding Claim 9, see the column member obviously visible in figs. 2a – 8a.  
Regarding Claim 12, see figs. 2a – 6a which set forth the functional limitations of this claim.
Regarding Claims 13-15, see furniture parts 1, 2 and 3.  Furniture parts 1-2 are connected by hinges as set forth in paragraph [0028].  Figures 1, 2c – 11c which teach the limitations of Claim 15.

Allowable Subject Matter
Claims 3, 6, 8, and 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        



/M.J.S/Examiner, Art Unit 3677